Motion by the appellant pro se for a writ of error coram nobis to vacate a decision and order of this court dated April 27, 1987, which determined an appeal from a judgment of the Supreme Court, Suffolk County, rendered January 12, 1981 (see, People v Cisco, 129 AD2d 805).
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel. The defendant points to no argument which counsel could have raised upon direct appeal but unreasonably failed to do so (see, Jones v Barnes, 463 US 745). Mangano, P. J., Kunzeman, Kooper and Lawrence, JJ., concur.